Maxwell, J.
On September 14, 1886, the plaintiff in error was the sheriff of Nance county, and had for collection an execution issued out of the district court of Buffalo county against M. Y. Moudy, the defendant in error. Moudy was a practicing lawyer of Nance county, and the execution was levied upon his law library and other property used by him in the practice of his profession. Moudy gave a redelivery bond to the sheriff and retained possession of the property levied upon.
In April, 1887, the plaintiff in error sought to sell' the property upon which the levy had previously been made when Moudy alleged that he was the head of a family, and filed an inventory of his assets with the sheriff, who *685refused to recognize his right to the benefit of the exemption law. Moudy thereupon commenced an action to enjoin the sale, and also one to cause the sheriff to appraise and set aside the property as exempt. Both actions were commenced March 30, 1888, and were, on the motion of defendant in error, subsequently consolidated. A temporary injunction was granted, which, on final hearing, was made perpetual, and at the same time a peremptory writ of mandamus was awarded against Roberts and the property appraised and awarded to Moudy.
The testimony tends to show that in the year 18-75 Moudy was married in Wyoming territory; that two children were the fruit ol this marriage. In the year 1878 or 1879 his wife returned to her father’s home in Wyoming, taking the children with her, and in 1880 she procured'a divorce from her husband, and in the decree was awarded the custody of the children. Moudy testifies, however, that he has continued to furnish means for the support of his children. There is no denial of this testimony in the record, except such as may be inferred from the decree of divorce. There is testimony, therefore, tending to show that he is the head of a family and entitled to exemption under the statute.
Under section 530 of the Code “ the library and implements of any professional man” are exempt whether he is the head of a family or not.
Nearly all the property levied upon in this case was such as pertained to Moudy’s law office, and was exempt under the statute.
The judgment of the court below is right and is
Affirmed.
The other judges concur.